     Case 4:20-cv-04072-KES Document 5 Filed 06/04/20 Page 1 of 9 PageID #: 26




                        UNITED STATES DISTRICT COURT

                           DISTRICT OF SOUTH DAKOTA

                                  SOUTHERN DIVISION


DANIEL TODD AUGUSTINE,                                 4:20-CV-04072-KES

                     Plaintiff,

                                                ORDER GRANTING PLAINTIFF’S
         vs.                                    MOTION TO PROCEED WITHOUT
                                               PREPAYMENT OF FEES AND 1915A
SAVANNAH PITCHFORD,                                     SCREENING
Captain/Officer in Charge in her
individual and official capacity; DARIN
YOUNG, Chief Warden, in his individual
and official capacity; JESSICA COOK,
Facility Warden, in her individual and
official capacity; JESSICA SCHREURS,
Director of Nursing/RN, in her
individual and official capacity;
DERRICK BIEBER, Unit Manager, in
his individual and official capacity; and
MARY CARPENTER, Director of Prison
Health Services, in her official capacity,

                     Defendants.


        Plaintiff, Daniel Todd Augustine, filed a pro se civil rights lawsuit under

42 U.S.C. § 1983. Docket 1. Augustine moves for leave to proceed in forma

pauperis and included his prisoner trust account report. Dockets 3, 4.

I.      Motion to Proceed Without Prepayment of Fees

        Augustine reports average monthly deposits of $24.42 and an average

monthly balance of $14.92. Docket 4. Under the Prison Litigation Reform Act

(PLRA), a prisoner who “brings a civil action or files an appeal in forma
  Case 4:20-cv-04072-KES Document 5 Filed 06/04/20 Page 2 of 9 PageID #: 27




pauperis . . . shall be required to pay the full amount of a filing fee.” 28 U.S.C.

§ 1915(b)(1). “ ‘[W]hen an inmate seeks pauper status, the only issue is

whether the inmate pays the entire fee at the initiation of the proceedings or

over a period of time under an installment plan.’ ” Henderson v. Norris, 129

F.3d 481, 483 (8th Cir. 1997) (quoting McGore v. Wrigglesworth, 114 F.3d 601,

604 (6th Cir. 1997)).

          The initial partial filing fee that accompanies an installment plan is

calculated according to 28 U.S.C. § 1915(b)(1), which requires a payment of 20

percent of the greater of:

          (A) the average monthly deposits to the prisoner’s account; or
          (B) the average monthly balance in the prisoner’s account for the 6-
          month period immediately preceding the filing of the complaint or
          notice of appeal.

Based on the information regarding Augustine’s prisoner trust account, the

court grants Augustine leave to proceed without prepayment of fees and waives

the initial partial filing fee. See 28 U.S.C. § 1915(b)(4) (“In no event shall a

prisoner be prohibited from bringing a civil action . . . for the reason that the

prisoner has no assets and no means by which to pay the initial partial filing

fee.”).

          In order to pay his filing fee, Augustine must “make monthly payments of

20 percent of the preceding month’s income credited to the prisoner’s account.”

28 U.S.C. § 1915(b)(2). The statute places the burden on the prisoner’s

institution to collect the additional monthly payments and forward them to the

court as follows:



                                            2
  Case 4:20-cv-04072-KES Document 5 Filed 06/04/20 Page 3 of 9 PageID #: 28




      After payment of the initial partial filing fee, the prisoner shall be
      required to make monthly payments of 20 percent of the preceding
      month’s income credited to the prisoner’s account. The agency
      having custody of the prisoner shall forward payments from the
      prisoner’s account to the clerk of the court each time the amount in
      the account exceeds $10 until the filing fees are paid.

28 U.S.C. § 1915(b)(2). The installments will be collected pursuant to this

procedure. The Clerk of Court will send a copy of this order to the appropriate

financial official at Augustine’s institution. Augustine remains responsible for

the entire filing fee, as long as he is a prisoner. See In re Tyler, 110 F.3d 528,

529-30 (8th Cir. 1997).

II.   1915A Screening

      A.     Factual Background

      The facts alleged in Augustine’s complaint are: that he acquired an open

wound in the Jameson Prison Annex on January 23, 2020. Docket 1 at 6. He

claims that he made several trips to health services but was denied proper

treatment. Id. Augustine reported to “security staff, medical staff, unit staff,

[and] prison administrator staff” that the condition of his open wound

continued to worsen and “defendants made no reasonable effort to help[.]” Id.

at 8. Augustine’s wound became “MRSA infected” and he claims he was still

not provided proper treatment. Id. at 6. Augustine was taken to the emergency

room and went into “urgent surgery to stop the spread of the infection and to

save [Augustine’s] knee.” Id. Augustine claims to have exhausted his

administrative remedies and fears that “defendants will not provide adequate

medical after-care or rehabilitation as means of retaliation.” Id. He seeks



                                         3
  Case 4:20-cv-04072-KES Document 5 Filed 06/04/20 Page 4 of 9 PageID #: 29




monetary relief in the amount of 10 million dollars and claims to have suffered

physically and psychologically from the defendants’ alleged actions. Id. at 6, 11.

      B.    Legal Standard

      The court must assume as true all facts well pleaded in the complaint.

Estate of Rosenberg v. Crandell, 56 F.3d 35, 36 (8th Cir. 1995). Civil rights and

pro se complaints must be liberally construed. Erickson v. Pardus, 551 U.S. 89,

94 (2007); Bediako v. Stein Mart, Inc., 354 F.3d 835, 839 (8th Cir. 2004). Even

with this construction, “a pro se complaint must contain specific facts

supporting its conclusions.” Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir.

1985); see also Ellis v. City of Minneapolis, 518 F. App’x 502, 504 (8th Cir.

2013). Civil rights complaints cannot be merely conclusory. Davis v. Hall, 992

F.2d 151, 152 (8th Cir. 1993); Parker v. Porter, 221 F. App’x 481, 482 (8th Cir.

2007).

      A complaint “does not need detailed factual allegations . . . [but] requires

more than labels and conclusions, and a formulaic recitation of the elements of

a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). If it does not contain these bare essentials, dismissal is appropriate.

Beavers v. Lockhart, 755 F.2d 657, 663 (8th Cir. 1985). Twombly requires that

a complaint’s factual allegations must be “enough to raise a right to relief above

the speculative level on the assumption that all of the complaint’s allegations

are true.” Twombly, 550 U.S. at 555; see also Abdullah v. Minnesota, 261 F.

App’x 926, 927 (8th Cir. 2008) (noting that a complaint must contain either

direct or inferential allegations regarding all material elements necessary to

                                        4
    Case 4:20-cv-04072-KES Document 5 Filed 06/04/20 Page 5 of 9 PageID #: 30




sustain recovery under some viable legal theory). Under 28 U.S.C. § 1915A, the

court must screen prisoner complaints and dismiss them if they are

“(1) frivolous, malicious, or fail[] to state a claim upon which relief may be

granted; or (2) seek[] monetary relief from a defendant who is immune from

such relief.” 28 U.S.C. § 1915A(b). The court will now assess each individual

claim under 28 U.S.C. § 1915A.

       C.    Legal Analysis

             1.     Official Capacity Claims

       Augustine sues defendants, Savannah Pitchford, Darin Young, Jessica

Cook, Jessica Schreurs, Derrick Bieber, and Mary Carpenter, in their official

capacities. Docket 1 at 1-3. 1 All defendants are employed by the South Dakota

Department of Corrections. Id. Augustine seeks relief through monetary

damages totaling 10 million dollars. Id. at 11. He does not specifically request

injunctive relief. Id.

       The Supreme Court has stated, “a suit against a state official in his or

her official capacity is not a suit against the official but rather is a suit against

the official’s office.” Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989)

(citing Brandon v. Holt, 469 U.S. 464, 471 (1985)). The Eleventh Amendment

generally acts as a bar to suits against a state for money damages unless the

state has waived its sovereign immunity. Id. But when an official capacity claim




1 Augustine sues Pitchford, Young, Cook, Schreurs, and Bieber in their
individual capacities. Docket 1 at 1-3. He does not sue Carpenter in her
individual capacity but only in her official capacity. Id. at 2.
                                           5
    Case 4:20-cv-04072-KES Document 5 Filed 06/04/20 Page 6 of 9 PageID #: 31




is asserted for injunctive relief against a state officer, the defense of qualified

immunity does not apply. See Pearson v. Callahan, 555 U.S. 223, 242-43

(2009).

       Because the state of South Dakota has not waived its sovereign

immunity, Augustine’s claims against defendants, Pitchford, Young, Cook,

Schreurs, Bieber, and Carpenter, in their official capacities for monetary

damages are dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1). 2

             2. Individual Capacity Claims

       Augustine raises three claims of violations in his complaint (medical

negligence, delayed treatment, and deliberate indifference) against Pitchford,

Young, Cook, Schreurs, and Bieber in their individual capacities. Docket 1 at

6, 8, 10. “A prisoner’s Eighth Amendment rights are violated if prison officials

show ‘deliberate indifference’ to the prisoner’s ‘serious medical needs.’ ” Olson

v. Bloomberg, 339 F.3d 730, 735 (8th Cir. 2003) (quoting Estelle v. Gamble, 429

U.S. 97, 106 (1976)). “In order to state a cognizable claim, a prisoner must

allege acts or omissions sufficiently harmful to evidence deliberate indifference

to serious medical needs.” Estelle, 429 U.S. at 106. More specifically, a prisoner

must allege “ ‘(1) that [he] suffered [from] objectively serious medical needs and

(2) that the prison officials actually knew of but deliberately disregarded those

needs.’ ” Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000) (quoting Dulany

v. Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997)).



2Because Carpenter is only sued in her official capacity, she is dismissed as a
defendant under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and
                                          6
  Case 4:20-cv-04072-KES Document 5 Filed 06/04/20 Page 7 of 9 PageID #: 32




“A serious medical need is ‘one that has been diagnosed by a physician as

requiring treatment, or one that is so obvious that even a layperson would

easily recognize the necessity for a doctor’s attention.’ ” Coleman v. Rahija,

114 F.3d 778, 784 (8th Cir. 1997) (quoting Camberos v. Branstad, 73 F.3d

174, 176 (8th Cir. 1995)). To demonstrate deliberate indifference, “ ‘[t]he

prisoner must show more than negligence, more even than gross

negligence, and mere disagreement with treatment decisions does not rise

to the level of a constitutional violation.’ ” Jolly, 205 F.3d at 1096 (quoting

Estate of Rosenberg by Rosenberg v. Crandell, 56 F.3d 35, 37 (8th Cir.

1995)). “Deliberate indifference may be manifested . . . by prison officials

in intentionally denying or delaying access to medical care or intentionally

interfering with prescribed treatment.” Meloy v. Bachmeier, 302 F.3d 845,

849 (8th Cir. 2002) (citing Estelle, 429 U.S. at 104-05).

      Here, Augustine claims that defendants knew about his open

wound because he reported the condition to health services and then

reported the condition of the wound to defendants. Docket 1 at 8. He

claims that he made “every possible effort” to inform the defendants about

the condition of his wound but that “no meaningful attempt at assistance

or treatment was provided until” he had to have urgent surgery to treat

his infection. Id. at 10. Augustine has alleged sufficient facts for his

Eighth Amendment claim against defendants to survive 28 U.S.C. § 1915A

screening.




                                         7
Case 4:20-cv-04072-KES Document 5 Filed 06/04/20 Page 8 of 9 PageID #: 33




   Thus, it is ORDERED:

   1. That Augustine’s motion to proceed without prepayment of fees

      (Docket 3) is granted.

   2. That the institution having custody of Augustine is directed that

      whenever the amount in Augustine’s trust account, exclusive of funds

      available to him in his frozen account, exceeds $10.00, monthly

      payments that equal 20 percent of the funds credited the preceding

      month to Augustine’s trust account shall be forwarded to the U.S.

      District Court Clerk’s Office under to 28 U.S.C. § 1915(b)(1), until the

      $350 filing fee is paid in full.

   3. That claims against all defendants in their official capacities are

      dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

   4. Augustine’s Eighth Amendment claim against defendants Savannah

      Pitchford, Darin Young, Jessica Cook, Jessica Schreurs, and Derrick

      Bieber in their individual capacities survives 28 U.S.C. § 1915A

      review.

   5. The Clerk shall send a blank summons form and Marshal Service

      Form (Form USM-285) to Augustine so that he may cause the

      complaint to be served upon the defendants.

   6. Augustine shall complete and send the Clerk of Courts a separate

      summons and USM-285 forms for the defendants. Upon receipt of the

      completed summonses and USM-285 forms, the Clerk of Court will




                                         8
Case 4:20-cv-04072-KES Document 5 Filed 06/04/20 Page 9 of 9 PageID #: 34




      issue the summons. If the completed summons and USM-285 forms

      are not submitted as directed, the complaint may be dismissed.

   7. The United States Marshal Service shall serve the completed

      summonses, together with a copy of the complaint (Docket 1) and this

      order, upon the defendants.

   8. Defendants will serve and file an answer or responsive pleading

      to the amended complaints and supplement on or before 21 days

      following the date of service or 60 days if the defendants fall under Fed.

      R. Civ. P. 12(a)(2) or (3).

   9. The clerk of the court is directed to send a copy of this order to the

      appropriate official at Wilson’s institution.

   10. Augustine will keep the court informed of his current address at all

       times. All parties are bound by the Federal Rules of Civil Procedure

       and by the court’s Local Rules while this case is pending.

   Dated June 4, 2020.

                              BY THE COURT:

                              /s/ Karen E. Schreier
                              KAREN E. SCHREIER
                              UNITED STATES DISTRICT JUDGE




                                      9
